     Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 1 of 8 PageID: 1




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                           DISTRICT OF NEW JERSEY

Timothy R. Hott, Esq. (6729)
LAW OFFICES OF TIMOTHY R. HOTT , P.C.
100 Challenger Road - Suite 402
Ridgefield Park, New Jersey 07660
T: (201) 994-0400; F: (201) 994-0401
Email: TimHott@Gmail.com
Attorney for the Plaintiffs
 Teamsters Local 469 Pension, Welfare
 and Annuity Funds, and their Boards of                  CIVIL ACTION
 Trustees and Teamsters Local Union No.
 469,                                                 CIVIL ACTION NO.

                         Plaintiff(s)
            vs.                                           COMPLAINT

 Ferreira Construction Company
 31 Tannery Road
 Branchburg, NJ 08876

                        Defendant(s)




                                        THE PARTIES

1.    Plaintiffs, Teamsters Local 469 Pension Fund and its Board of Trustees,

      Teamsters Local 469 Welfare Fund and its Board of Trustees, Teamsters Local

      469 Annuity Fund and its Board of Trustees (hereinafter referred to as

      “Plaintiff Funds” or “Funds”) are non-profit employee fringe benefit

      organizations consisting of employee and employer trustees within the

      meaning of Section 3(1),(2),(3), and (21), 405[c) (1) (B) and 502 of the

      Employee Retirement Income Security Act of 1974 (ERISA) [29 U.S.C. 1002

      (1) (2) (3) and (21 and 29 U.S.C. 1109 ©) (1) (B), and 29 U.S.C. 1132], and
     Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 2 of 8 PageID: 2




      as amended, and 29 U.S.C. 18B©) (5) (B) and bring this action on behalf of

      said trustees and the participants and beneficiaries of said trust Fund.    The

      plaintiff Funds maintain their principal place of business at 3400 Highway 35,

      Suite #8, Hazlet, Monmouth County, New Jersey. Teamsters Local Union

      No.469, is an unincorporated labor organization (hereinafter referred as

      Union). The Union maintains its principal place of business at 3400 Highway

      35, Suite #7, Hazlet, Monmouth County, New Jersey.

2.    Defendant, Ferreira Construction Company, having its principal place of

      business in New Jersey at 31 Tannery Road, Branchburg, Hunterdon County,

      NJ 08876, to the best of plaintiffs' knowledge, information and belief is a New

      Jersey corporation. Said defendant is an employer within the meaning of

      statutes referenced in paragraph #1 above. It employs employees who are

      exclusively represented for collective bargaining purposes by plaintiff Union

      pursuant to a written collective bargaining agreement governing terms and

      conditions of employment of said employees of Defendant.



                                    JURISDICTION

3.    Jurisdiction of this Court is invoked in this matter under 29 U.S.C. 185 and 29

      U.S.C. 1145 and 28 U.S.C. 1331.

4.    Jurisdiction of this Court is also invoked under 29 U.S.C. 1132(a)(3)(B) and 29

      U.S.C. 1132(g)(2) to enforce the rights of Plaintiffs as to their procedures for

      collection of moneys due the Funds and their procedures for verifying the



                                      Page 2 of 8
     Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 3 of 8 PageID: 3




      accuracy of the contributions made to the Funds by contributing employers such

      as the defendant.

                                      FIRST COUNT

5.    29 U.S.C. Section 1145 requires the defendant to remit payments to plaintiffs

      on account of its employees represented by the Union in certain specified

      amounts in accordance with the Trust Agreement and the procedures specified

      by the Trustees of the Trust.

6.    The procedure established by the Trustees of the Funds, and as provided in the

      referenced collective bargaining agreement, requires that Employers remit

      payments on account of such employer's employees monthly by the twentieth

      day of the month following the end of each calendar month during which

      employees represented by the Union perform work for an employer party to the

      referenced agreement. Said collective bargaining agreement requires that

      defendant make said payments to Plaintiff Funds based upon a specific method

      in the agreement for employees who are employed under the above referenced

      collective bargaining agreement.

7.    Defendant, as party to the collective bargaining agreement or as party to

      written documents which incorporate by reference the obligation to pay into the

      Funds for its employees is also bound by the terms of the Trust Agreements of

      the Funds.

8.    Pursuant to the aforementioned Collective Bargaining Agreement and/or other

      agreement defendant agreed to and did become contractually and legally bound

      to the terms and provisions of the Trust Agreements of plaintiff Funds as

                                       Page 3 of 8
      Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 4 of 8 PageID: 4




       managed and operated by Plaintiff Trustees. Said Trust Agreements authorize

       the Trustees on behalf of the Funds and themselves to take such action as the

       Trustees thereof deem required to enforce compliance with the Trust

       Agreements and with those provisions of the Collective Bargaining Agreements

       mandating payment of contributions to the Funds for and on behalf of

       employees employed by defendant under said Agreements and mandating

       employers to cooperate with periodical audits of their books and records to

       insure proper payments have been rendered and employees are covered under

       the Fund. Said Trust Agreements authorize the Trustees on behalf of the Funds

       to collect delinquent contributions and enforce all contribution procedures from

       defendants by legal proceedings in courts of competent jurisdiction.

9.      Plaintiffs are specifically authorized and entitled to maintain and prosecute

       causes of action against defendants to enforce defendants’ contract debts and

       obligations to Plaintiff Funds pursuant to the Declaration of Trust and 29 U.S.C.

       1132. Said Statute and Trust specifically mandates imposition and award of

       interest, liquidated damages, attorney fees, court costs and injunctive relief in

       favor of plaintiff against defendant for defendant's breaches of Agreement and

       failure to pay, within the time limits of said Agreements,.

10.    Since on or about April 20, 2019, defendant has failed to remit payments to the

       aforesaid Funds as required by the referenced collective bargaining agreements.

        Defendants are delinquent in payment of monies due to plaintiff Funds in the

       amount of $42,358.20 for the period March 1, 2019 through May 31, 2019.

       Defendants may also be indebted to plaintiffs for additional sums unpaid and

                                       Page 4 of 8
      Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 5 of 8 PageID: 5




       accruing as delinquent during pendency of this cause of action.

11.    It is the policy of the Plaintiff Funds to assess interest at the rate of eighteen

       (18%) per cent, per annum, on any delinquent employer contributions such as

       those identified hereinabove and that such interest be calculated from the date

       that the contributions would have been due from defendants to the Funds if

       timely made as provided by the agreement between the Union and the

       defendants and/or by such other agreement which obligates defendants to make

       payments to the Funds.

12.    Plaintiff Funds, prior to the current date, made demand for payment of said

       debt. Defendants failed and refused to remit said payment in violation of the

       collective bargaining agreement and in violation of 29 U.S.C. 1145 and plaintiffs’

       trust agreements.

13.    In accordance with the applicable provisions of the trust agreements of each

       Fund, they are also entitled to collect liquidated damages at the rate of 20% of

       the principal sum due and attorneys' fees of twenty-five (25%) per cent of the

       defendant’s principal debt together with costs of suit. The foregoing being in

       addition to the principal debt and interest as described and set forth above.

WHEREFORE, the Plaintiff Funds and their Boards of Trustees demand judgment

against the defendant;

       (a) For the entry of judgment in an amount equal to the principal sum due

and owing to the plaintiffs, plus interest at the rate of eighteen (18%) per cent and

liquidated damages at the rate of 20% of the principal sum due and attorneys' fees



                                        Page 5 of 8
      Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 6 of 8 PageID: 6




of twenty-five (25%) per cent of the defendant’s principal debt together with costs

of suit; and

       (b) For such other and further relief as the Court deems equitable and just.

                                    SECOND COUNT

14.    Plaintiffs repeat and reallege every paragraph of the First count as if same

       were set forth at length.

15.    In addition to the amounts due and owing from defendant to plaintiffs as set

       forth above in the First Count, there may be due and owing additional sums

       for periods before and after the periods alleged in the First Count and as may

       be discovered by an audit of the books and records of defendants.

WHEREFORE, the Plaintiff Funds and their Boards of Trustees demand judgment

against the defendant demand judgment against the defendant;

       (a) For the entry of judgment in an amount equal to the additional principal

       sum due and owing to the plaintiffs as may become due and owing during the

       pendency of this cause of action, plus interest at the rate of eighteen (18%)

       per cent and liquidated damages at the rate of 20% of the principal sum due

       and attorneys' fees of twenty-five (25%) per cent of the defendant’s principal

       debt together with costs of suit.; and

       (b) For such other and further relief as the Court deems equitable and just.

                                     THIRD COUNT

16.    Plaintiffs repeat and reallege each and every paragraph of the First and

       Second Counts as if set forth in full herein.


                                       Page 6 of 8
      Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 7 of 8 PageID: 7




17.    In addition to the sums due and owing and that become due and owing from

       Defendant to the Funds there is also due and owing certain moneys which

       Defendant deducted from the wages of employees who are members of and

       represented by Plaintiff, Teamsters Local Union No. 469 (“UNION”). This

       money which Defendant deducted from the wages of said employees was

       deducted pursuant to the written authorization of said employees for the sole

       and exclusive purpose of having said money forwarded to the Union to pay

       membership dues owed by said employees to the Union.

18.    Instead of deducting said money from the employees’ wages and forwarding it

       to the Union, Defendant has unlawfully retained the money and has unlawfully

       failed and refused to pay same over to the Union.

19.    By its unlawful actions of keeping money that belongs to its employees and by

       failing to forward same to the Union Defendant has unlawfully converted same

       as its own.

20.    By its unlawful conversion of the wages of employees is in breach of the

       collective bargaining agreement with the Union and is in violation of New

       Jersey Statute 34:11-4.4.

21.    Defendant may continue to incur additional debts to the Union as a result of

       its unlawful actions described above in this Count while this cause of action is

       in process.

       WHEREFORE, the Plaintiff Union demands judgment against the defendant for

an amount equal to such sums for Union dues and assessments as were deducted


                                      Page 7 of 8
      Case 3:19-cv-14340-FLW-DEA Document 1 Filed 06/26/19 Page 8 of 8 PageID: 8




from employee wages and retained by Defendant instead of having same forwarded

to the Union plus interest, attorneys fees, costs and such other and further relief as

the Court deems equitable and just under the circumstances.

                                     FOURTH COUNT

22.     Plaintiffs repeat and reallege the allegations of the preceding counts as if set

        forth in full herein.

23.     The Funds’ Trust Agreements authorize the Funds to conduct contribution

        compliance audits of the books and records of any employer, such as

        Defendant, for the purpose of verifying that Defendant accurately reports and

        pays the amounts it owes to the Funds as alleged in the preceding Counts of

        this Complaint.

WHEREFORE, Plaintiffs demand judgment for an Order of the Court directing that

Defendant provide Plaintiffs with access to and copies of such of Defendant’s books

and records as the Funds deem necessary in order to verify whether or not

Defendant has accurately calculated and remitted the sums due and owing the

Funds and Union as alleged in the Counts of this Complaint; and for such other and

further relief which the Court deems equitable and just under the circumstances.


Date:         06/24/2019                           S/TIMOTHY R. HOTT
                                                   TIMOTHY R. HOTT




                                       Page 8 of 8
